Citation Nr: 1448812	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  11-11 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for periodontal disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of multiple tooth extractions.

3.  Entitlement to a rating in excess of 30 percent for service-connected generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 2009 and August 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).  By the November 2009 rating decision, the RO denied a rating in excess of 30 percent for the service-connected generalized anxiety disorder.  The August 2010 rating decision found that new and material evidence had not been received to reopen the previously denied claim of service connection for multiple tooth extractions.  However, in the April 2011 Statement of the Case (SOC) the RO construed the issue as a new one of service connection for periodontal disease.  Inasmuch as both matters were discussed during the pendency of this case, the Board has construed the appeal to address them both.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2013.  A transcript of this hearing is of record.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further developed is required regarding the generalized anxiety disorder claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent medical evidence reflecting that the Veteran currently has periodontal disease.

2.  Service connection was previously denied for residuals of multiple tooth extractions by an August 2003 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal; that decision is final.

3.  Although the evidence is new, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and/or redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for periodontal disease are not met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2014).

2.  New and material evidence has not been received, and the claim for service connection for multiple tooth extractions is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, compliant VCAA notice was provided concerning the Veteran's claim for service connection for periodontal disease in a June 2010 letter.  

The Board acknowledges that the June 2010 letter does not appear to explicitly address the new and material evidence aspect of this appeal, to include the notice requirements discussed in Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the Board observes that August 2010 rating decision advised the Veteran of the basis for the prior denial for tooth extractions as well as explaining the new and material evidence requirements.  His claim was readjudicated in the April 2011 statement of the case.  Further, the Veteran has actively participated in the processing of his case, and the statements submitted in support of his claims have indicated familiarity with the requirements for the benefits sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Indeed, he argued in statements and during his hearing that the extractions were the result of periodontal disease in service.  In short, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice to include with respect to the new and material evidence aspect of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service treatment records are on file,     as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the August 2013 Board hearing.  Nothing indicates he has identified the existence of any other relevant evidence that has not been obtained or requested.  Although no VA examination has been accorded to the Veteran in this case, the Board notes, as discussed below, that no competent medical evidence is of record which shows he currently has periodontal disease.  Therefore, no examination is warranted for that aspect of his appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, under the law, an examination 
is not required in the context of new and material evidence claims.  38 C.F.R. § 3.159(c)(4)(iii).  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Veteran was afforded a hearing before a VLJ in August 2013, during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, his symptomatology and treatment history regarding the claimed disability.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.  § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      Periodontal Disease

The Board observes that special rules are in effect for claims of service connection for dental conditions.  Specifically, service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service. See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.


To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

To the extent the Veteran is seeking service connection for periodontal disease,    the Board reiterates that the law precludes service connection for compensation purposes for such a condition.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  Such a condition may be considered for dental treatment purposes.  However, a thorough review of the competent medical evidence does not show he has ever actually been diagnosed with periodontal disease.  Although the Veteran is competent to describe symptoms he has experienced, medical expertise is required to attribute such symptoms to a specific disability such as periodontal disease.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).     Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions do not constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The Federal Circuit observed that the structure of these statutes "provided strong evidence of congressional   intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability there can be no valid claim.  

The Board acknowledges that the Court held in McLain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  In this case, however, the record does not reflect the Veteran has had periodontal disease at any time during the pendency of this case.  

For these reasons, the Board finds the preponderance of the evidence is against  the Veteran's claim for service connection for periodontal disease.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.


New and Material Evidence

To the extent the Veteran is seeking service connection for the residuals of multiple dental extractions, the Board notes that this claim was previously denied by an August 2003 rating decision.  The Veteran was informed of this decision, including his right to appeal, but did not appeal or submit relevant evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In this case, the evidence of record at the time of the August 2003 rating decision included statements from the Veteran, his service treatment records, and post-service medical records which covered a period through 2003.

The Veteran indicated he had multiple tooth extractions during service, and had current residuals thereof to include problems with the temporomandibular joints  and gastro-esophageal problems.  He also submitted a June 2002 private dentist's opinion which opined that his current oral, dental, mandibular, and gastro-esophageal problems were contributed to by his multiple tooth extractions.  However, the August 2003 rating decision denied the claim noting that the initial dental examination during service showed that teeth numbers 1, 2, 3, 4, 5, 14, 16, 17, 18, 19, 20, 29, 30, 31, and 32 were missing.  Therefore, the rating decision essentially found that this was a pre-existing condition that was not aggravated during service.

The evidence received since the last prior denial includes additional statements from the Veteran, his testimony at the August 2013 hearing, and post-service medical record which cover a period through 2011.  Although this evidence is "new" to the extent it was not previously of record, the Board finds that it is cumulative and redundant of that evidence which was previously of record.  For example, the Veteran contends he has current residuals of his in-service dental problems to include the temporomandibular joint and stomach problems.  However, such contentions were advanced at the time of the prior denial, and it does not appear he has provided any pertinent information that was not available or known at that time.  Similarly, to the extent the additional treatment records show dental problems to include dentures, the Board observes there was medical evidence of dental problems at the time of the prior denial.  

The Board also observes that the Veteran acknowledged, including at his August 2013 hearing, that he had teeth extracted prior to service.  Although his April 1962 separation examination indicates that tooth number 15 was missing, it also indicated that tooth number 16 was not missing.  As such, it appears to have been marked in error as no other evidence of in-service tooth extraction is demonstrated on the separation examination, or, more importantly, in the dental treatment records themselves.  In other words, the record does not appear to document he actually had any in-service teeth extractions.  To the extent his service treatment records document other in-service dental treatment, there is no evidence of in-service dental trauma.  As noted above, the law mandates the term "service trauma"       does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  Further, nothing in the additional evidence received since the last prior denial indicates the pre-existing dental condition was aggravated by service.  Without such evidence, there is no reasonable possibility that a medical opinion could substantiate the Veteran's claim.  See Shade, supra.


There being no other evidence pertinent to this appellate claim, the Board finds that even though the evidence received since the last prior denial was not previously submitted to agency decisionmakers, it does not relate to an unestablished fact necessary to substantiate the claim, is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.  Consequently, new and material evidence has not been received to reopen the previously denied claim in accord with 38 C.F.R. § 3.156(a), and the appeal is denied. 


ORDER

Service connection for periodontal disease is denied.

New and material evidence not having been received to reopen the claim of entitlement to service connection for multiple tooth extractions, the benefit sought on appeal is denied.  


REMAND

The Board observes that the Veteran was accorded a VA examination of his service-connected generalized anxiety disorder in September 2009.  However, as it has been more than 5 years since that examination, the Board is concerned the evidence of record may not accurately reflect the current nature and severity of this disability.  Moreover, at his August 2013 hearing the Veteran provided testimony to the effect this disability had increased in severity since the last examination. Consequently, the Board concludes that a new examination is warranted.
 
Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his generalized anxiety disorder since March 2011.  After securing any necessary release, request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since March 2011.  If any requested records are not available, the Veteran should be notified of such.

2.  Then, the Veteran should be afforded a VA mental disorders examination to address the current nature and severity of his service-connected generalized anxiety disorder.  The claims folder should be made available to the examiner for review.  All symptomatology should be reported.

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.   If the claim remains denied, issue a supplemental statement of the case and provide an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


